Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 6/06/22 are acknowledged.  

2.   Claims 1, 4, 5, 8, 13, 15-18, and 21-24 are under examination.

3.  In view of applicant’s amendments the previous rejections under 35 U.S.C. 112(b), parts A) and B) have been withdrawn.  Additionally, the rejection under 35 U.S.C. 112(a) for the recitation of “functional fragments” and the introduction of new matter into the claims, and the rejections of Claims 13 and 15-18 under 35 U.S.C. 103 have also been withdrawn.

4.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.   Claims 1, 4, 5, 8, 13, 15-18, and 21-24 stand rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically: 
	C) In Claim 1, the term “low dose” GE treatment is vague and indefinite; the term is not defined in the specification but rather merely referred to as:
“For example, a low dose of gastrin for mice is about 1 pg/kg body weight, about 2 pg/kg body weight, about 3 pg/kg body weight, about 4 pg/kg body weight, or about 5 pg/kg body weight; a low dose of EGF is about 0.5 pg/kg body weight, about 1 pg/kg body weight, about 1.5 pg/kg body weight, or about 2 pg/kg body weight. In general, the dosage of GE in mice is lower than that in human. One of ordinary skill in the art can adjust the human dosage of GE based on the mouse dosage”.  Such does not comprise an actual definition, thus, the metes and bounds of the cannot be determined.
D) In Claim 13, the term “low doses” of cyclophosphamide (CY), pentostatin (PT), and anti-thymocyte globulin (ATG); the term is not defined in the specification but rather merely referred to as:
“The term “low dose” as used herein refers to a dose of a particular agent, such as cyclophosphamide (CY), pentostatin (PT), or anti-thymocyte globulin (ATG), and is lower than a conventional dose of each agent used in a conditioning regimen, particularly in a myeloablative conditioning regimen. For example, the dose may be about 5%, about 10%, about 15%, about 20% or about 30% lower than the standard dose for conditioning. In certain embodiments, a low dose of CY may be from about 30 mg/kg to about 75 mg/kg; a low dose of PT is about 1 mg/kg; and a low dose of ATG may be from about 25 mg/kg to about 50 mg/kg. In general, different animals require different doses and human doses are much lower than mouse doses. For example, a low dose for BALB/c mice is about 30 mg/kg, for C57BL/6 mice is from about 50 mg/kg to about 75 mg/kg or from about 50 mg/kg to about 100 mg/kg, and for NOD mice is about 40 mg/kg”.  Such does not comprise an actual definition, thus, the metes and bounds of the cannot be determined.

	Applicant has not addressed these rejections.

6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claims 1, 4, 5, 8, and 21-24 stand rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2014, IDS) in view of U.S. Patent Application No. 2012/0148577, U.S. Patent Application No. 2004/0023885 (IDS), and Jin et al. (2013, IDS).

As set forth previously, Wang et al. teach the a method for treating T1D, said method comprising the reversing of autoimmunity through the induction of mixed chimerism and the replenishing of β cells (see particularly the Abstract).  The reference further teaches radiation-free pre-transplant conditioning of the subject and the transplanting of bone marrow cells (donor conditioning cells) and islet cells (see page 2006, column 1).

The ‘577 application teaches pre-transplant conditioning, said conditioning comprising the administration of cyclophosphamide, pentostatin, and anti-thymocyte globulin (see particularly paragraph [0016]).

Jin et al. teach that Sox9+ pancreatic ductal cells can differentiate into insulin-producing β-like cells (see particularly the abstract and Figures 1 and 3).

The ‘885 application teaches the extended administration (weeks, paragraph [0026]) of low dose EGF and gastrin (paragraphs [0026] and [0070]) to an β islet cell transplant subject for the stimulation of growth (paragraphs [0046] and [0075]).

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to substitute the Sox9+ cells of the Jin et al. and the cyclophosphamide, pentostatin, and anti-thymocyte globulin pre-conditioning treatment of the ‘577 application, in the method of Wang et al. given that the substitution of known equivalents (cells and pre-conditioning methods), for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.  The administration of the EGF/gastrin of the ‘885 application would have been obvious to add to the combined method for the stimulation of growth of the β islet cells.  Further, it would have been obvious to treat subjects that were diabetic, i.e., medium hyperglycemic.  Also note that the timing and dosages of the treatment comprised only routine optimization and would have fallen well within the purview of the ordinarily skilled artisan at the time of filing.  Claim 24 is included in the rejection because it would have been obvious to employ a gastrin equivalent, e.g., a gastrin receptor agonist.  Note that the limitations of steps i) and ii) of Claim 1 comprise only inherent properties of the claimed method; they are not actual method steps.

Note: paragraph [0070] of the ‘885 application teaches the newly amended dosage range of Claim 1.




See MPEP 716.02:
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’…to have very little meaning in a relevant legal sense").”

Applicant’s arguments filed 6/06/22 have been fully considered but are not found persuasive.  Applicant argues that the combined references do not teach a diabetic subject under a medium hyperglycemic condition.

As set forth in the body of the rejection said subjects would be the most obvious diabetic subject subset.

8.   The following rejection was necessitated by Applicant’s amendment.

9.   Claims 4, 16, 18, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically: 
A) Claims 4 and 18 depend from canceled Claim 14, accordingly the metes and bounds of the claims cannot be determined,
B) In Claim 16, “the conditioning regimen” of the claim has no antecedent basis in Claim 13 from which it depends, accordingly the metes and bounds of the claim cannot be determined.
C) Claim 21 depends from canceled Claim 20, accordingly the metes and bounds of the claims cannot be determined,

10.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 1, 4, 5, 8, 13, 15-18, and 21-24 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for a method comprising:
A) In Claim 1, “…wherein GE treatment comprises about 1 ug/kg body weight, about 2 ug/kg body weight, about 3 ug/kg body weight, about 4 ug/kg body weight, or about 5 ug/kg body weight of gastrin or a gastrin receptor agonist with about 0.5 ug/kg body weight, about 1 ug/kg body weight, about 1.5 g/kg body weight, or about 2 ug/kg body weight of epidermal growth factor (EGF)…”,
B) In Claim 13, “……donor bone marrow cells…”,
C) In Claim 21, “……wherein the low dose GE treatment is administered once daily by injection…”.

Applicant has offered no support for any of the amended claims.

	Regarding A), the recited low-dose GE amounts are disclosed for mouse only.  Indeed, the specification further discloses that human doses should be much lower,
Regarding B), the specification discloses only “bone marrow stem cells”,
Regarding C), no support has been found.

12.  No claim is allowed.

13.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 7/22/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644